

 S1635 ENR: Department of State Authorities Act, Fiscal Year 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1635IN THE SENATE OF THE UNITED
		  STATESAN ACTTo authorize the Department of State for fiscal year 2016, and for other purposes.
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Department of State Authorities Act, Fiscal Year 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; Table of contents.Sec. 2. Definitions.Title I—Embassy Security and Personnel ProtectionSubtitle A—Review and Planning RequirementsSec. 101. Designation of high risk, high threat posts.Sec. 102. Contingency plans for high risk, high threat posts.Sec. 103. Direct reporting.Sec. 104. Accountability Review Board recommendations related to unsatisfactory leadership.Subtitle B—Physical Security and Personnel RequirementsSec. 111. Capital security cost sharing program.Sec. 112. Local guard contracts abroad under diplomatic security program.Sec. 113. Transfer authority.Sec. 114. Security enhancements for soft targets.Sec. 115. Exemption from certain procurement protest procedures for noncompetitive contracting in
			 emergency circumstances.Sec. 116. Sense of Congress regarding minimum security standards for temporary United States
			 diplomatic and consular posts.Sec. 117. Assignment of personnel at high risk, high threat posts.Sec. 118. Annual report on embassy construction costs.Sec. 119. Embassy security, construction, and maintenance.Subtitle C—Security TrainingSec. 121. Security training for personnel assigned to high risk, high threat posts.Sec. 122. Sense of Congress regarding language requirements for diplomatic security personnel
			 assigned to high risk, high threat post.Subtitle D—Expansion of the Marine Corps Security Guard Detachment ProgramSec. 131. Marine Corps Security Guard Program.Title II—Office of Inspector General of the Department of State and Broadcasting Board of GovernorsSec. 201. Competitive hiring status for former employees of the Office of the Special Inspector
			 General for Iraq Reconstruction.Sec. 202. Certification of independence of information technology systems of the Office of
			 Inspector General of the Department of State and Broadcasting Board of
			 Governors.Sec. 203. Protecting the integrity of internal investigations.Sec. 204. Report on Inspector General inspection and auditing of Foreign Service posts and bureaus
			 and other offices of the Department.Sec. 205. Implementing GAO and OIG recommendations.Sec. 206. Inspector General salary limitations.Title III—International organizationsSec. 301. Oversight of and accountability for peacekeeper abuses.Sec. 302. Reimbursement of contributing countries.Sec. 303. Withholding of assistance.Sec. 304. United Nations peacekeeping assessment formula.Sec. 305. Reimbursement or application of credits.Sec. 306. Report on United States contributions to the United Nations relating to peacekeeping
			 operations.Sec. 307. Whistleblower protections for United Nations personnel.Sec. 308. Encouraging employment of United States citizens at the United Nations.Sec. 309. Statement of policy on Member State’s voting practices at the United Nations.Sec. 310. Qualifications of the United Nations Secretary General.Sec. 311. Policy regarding the United Nations Human Rights Council.Sec. 312. Additional report on other United States contributions to the United Nations.Sec. 313. Comparative report on peacekeeping operations.Title IV—Personnel and organizational issuesSec. 401. Locally-employed staff wages.Sec. 402. Expansion of civil service opportunities.Sec. 403. Promotion to the Senior Foreign Service.Sec. 404. Lateral entry into the Foreign Service.Sec. 405. Reemployment of annuitants and workforce rightsizing.Sec. 406. Integration of foreign economic policy.Sec. 407. Training support services.Sec. 408. Special agents.Sec. 409. Limited appointments in the Foreign Service.Sec. 410. Report on diversity recruitment, employment, retention, and promotion.Sec. 411. Market data for cost-of-living adjustments.Sec. 412. Technical amendment to Federal Workforce Flexibility Act.Sec. 413. Retention of mid- and senior-level professionals from traditionally underrepresented
			 minority groups.Sec. 414. Employee assignment restrictions.Sec. 415. Security clearance suspensions.Sec. 416. Sense of Congress on the integration of policies related to the participation of women in
			 preventing and resolving conflicts.Sec. 417. Foreign Service families workforce study.Sec. 418. Special envoys, representatives, advisors, and coordinators of the Department.Sec. 419. Combating anti-Semitism.Title V—Consular authoritiesSec. 501. Codification of enhanced consular immunities.Sec. 502. Passports made in the United States.Title VI—Western Hemisphere Drug Policy CommissionSec. 601. Establishment.Sec. 602. Duties.Sec. 603. Membership.Sec. 604. Powers.Sec. 605. Staff.Sec. 606. Sunset.Title VII—Miscellaneous provisionsSec. 701. Foreign relations exchange programs.Sec. 702. United States Advisory Commission on Public Diplomacy.Sec. 703. Broadcasting Board of Governors.Sec. 704. Rewards for Justice.Sec. 705. Extension of period for reimbursement of seized commercial fishermen.Sec. 706. Expansion of the Charles B. Rangel International Affairs Program, the Thomas R. Pickering
			 Foreign Affairs Fellowship Program, and the Donald M. Payne International
			 Development Fellowship Program.Sec. 707. GAO report on Department critical telecommunications equipment or services obtained from
			 suppliers closely linked to a leading cyber-threat actor.Sec. 708. Implementation plan for information technology and knowledge management.Sec. 709. Ransoms to foreign terrorist organizations.Sec. 710. Strategy to combat terrorist use of social media.Sec. 711. Report on Department information technology acquisition practices.Sec. 712. Public availability of reports on nominees to be chiefs of mission.Sec. 713. Recruitment and retention of individuals who have lived, worked, or studied in
			 predominantly Muslim countries or communities.Sec. 714. Sense of Congress regarding coverage of appropriate therapies for dependents with autism
			 spectrum disorder (ASD).Sec. 715. Repeal of obsolete reports.Sec. 716. Prohibition on additional funding.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; and (B)the Committee on Foreign Affairs of the House of Representatives.
 (2)DepartmentUnless otherwise specified, the term Department means the Department of State. (3)Foreign ServiceThe term Foreign Service has the meaning given such term in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902).
 (4)Inspector GeneralUnless otherwise specified, the term Inspector General means the Office of Inspector General of the Department of State and the Broadcasting Board of Governors.
 (5)Peacekeeping creditsThe term peacekeeping credits means the amounts by which United States assessed peacekeeping contributions exceed actual expenditures, apportioned to the United States, of peacekeeping operations by the United Nations during a United Nations peacekeeping fiscal year.
 (6)SecretaryUnless otherwise specified, the term Secretary means the Secretary of State. IEmbassy Security and Personnel Protection AReview and Planning Requirements 101.Designation of high risk, high threat posts (a)In generalTitle I of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4801 et seq.; relating to diplomatic security) is amended by inserting after section 103 the following new sections:
						
							104.Designation of high risk, high threat posts
 (a)Initial designationNot later than 30 days after the date of the enactment of this section, the Department of State shall submit to the appropriate congressional committees a report, in classified form, that contains a list of diplomatic and consular posts designated as high risk, high threat posts.
 (b)Designations before opening or reopening postsBefore opening or reopening a diplomatic or consular post, the Secretary shall determine if such post should be designated as a high risk, high threat post.
 (c)Designating existing postsThe Secretary shall regularly review existing diplomatic and consular posts to determine if any such post should be designated as a high risk, high threat post if conditions at such post or the surrounding security environment require such a designation.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 (2)High risk, high threat postThe term high risk, high threat post means a United States diplomatic or consular post or other United States mission abroad, as determined by the Secretary, that, among other factors—
 (A)is located in a country— (i)with high to critical levels of political violence and terrorism; and
 (ii)the government of which lacks the ability or willingness to provide adequate security; and (B)has mission physical security platforms that fall below the Department of State’s established standards.
										105.Briefings on embassy security
 (a)BriefingThe Secretary shall provide monthly briefings to the appropriate congressional committees on— (1)any plans to open or reopen a high risk, high threat post, including—
 (A)the importance and appropriateness of the objectives of the proposed post to the national security of the United States, and the type and level of security threats such post could encounter;
 (B)working plans to expedite the approval and funding for establishing and operating such post, implementing physical security measures, providing necessary security and management personnel, and the provision of necessary equipment;
 (C)security tripwires that would determine specific action, including enhanced security measures or evacuation of such post, based on the improvement or deterioration of the local security environment; and
 (D)in coordination with the Secretary of Defense, an evaluation of available United States military assets and operational plans to respond to such posts in extremis;
 (2)personnel staffing and rotation cycles at high risk, high threat posts; (3)the current security posture at posts of particular concern as determined by such committees; and
 (4)the progress towards implementation of the provisions specified in title I of the Department of State Authorities Act, Fiscal Year 2017.
									(b)Congressional notification
 (1)In generalExcept as provided in paragraph (2), not later than 30 days before opening or reopening a high risk, high threat post, the Secretary shall notify the appropriate congressional committees of the decision to open or reopen such post.
 (2)Emergency circumstancesIf the Secretary determines that the national security interests of the United States require the opening or reopening of a high risk, high threat post in fewer than 30 days, then as soon as possible, but not later than 48 hours before such opening or reopening, the Secretary shall transmit to the appropriate congressional committees a notification detailing the decision to open or reopen such post, the nature of the critical national security interests at stake, and the circumstances that prevented the normal 30-day notice under paragraph (1).
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate..
 (b)Conforming amendmentThe table of contents of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 is amended by inserting after the item relating to section 103 the following new items:
						Sec. 104. Designation of high risk, high threat posts.Sec. 105. Briefings on embassy security..
 102.Contingency plans for high risk, high threat postsSubsection (a) of section 606 of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865; relating to diplomatic security) is amended—
 (1)in paragraph (1)(A), in the first sentence— (A)by inserting and from complex attacks (as such term is defined in section 416 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986), after attacks from vehicles; and
 (B)by inserting or such a complex attack before the period at the end; (2)in paragraph (7), by inserting before the period at the end the following: , including at high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986), including options for the deployment of additional military personnel or equipment to bolster security and rapid deployment of armed or surveillance assets in response to an attack.
 103.Direct reportingThe Assistant Secretary for Diplomatic Security shall report directly to the Secretary, without being required to obtain the approval or concurrence of any other official of the Department, as threats and circumstances require.
				104.Accountability Review Board recommendations related to unsatisfactory leadership
 (a)In generalSubsection (c) of section 304 of the Diplomatic Security Act (22 U.S.C. 4834) is amended— (1)in the matter preceding paragraph (1)—
 (A)by striking Whenever and inserting If; and (B)by striking has breached the duty of that individual and inserting has engaged in misconduct or unsatisfactorily performed the duties of employment of that individual, and such misconduct or unsatisfactory performance has significantly contributed to the serious injury, loss of life, or significant destruction of property, or the serious breach of security that is the subject of the Board’s examination as described in subsection (a);
 (2)in paragraph (2), by striking finding each place it appears and inserting findings; and (3)in the matter following paragraph (3)—
 (A)by striking has breached a duty of that individual and inserting has engaged in misconduct or unsatisfactorily performed the duties of employment of that individual as described in this subsection; and
 (B)by striking to the performance of the duties of that individual. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to any Accountability Review Board that is convened under section 301 of the Diplomatic Security Act (22 U.S.C. 4831) on or after the date of the enactment of this Act.
					BPhysical Security and Personnel Requirements
				111.Capital security cost sharing program
 (a)Sense of Congress on the capital security cost sharing programIt is the sense of Congress that the Capital Security Cost Sharing Program should prioritize the construction of new facilities and the maintenance of existing facilities at high risk, high threat posts.
 (b)Restriction on construction of office spaceParagraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113; 113 Stat. 1501A–453; 22 U.S.C. 4865 note) is amended by adding at the end the following new sentence: A project to construct a diplomatic facility of the United States may not include office space or other accommodations for an employee of a Federal department or agency to the extent that the Secretary of State determines that such department or agency has not provided to the Department of State the full amount of funding required under paragraph (1), notwithstanding any authorization and appropriation of relevant funds by Congress..
 112.Local guard contracts abroad under diplomatic security programSection 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864) is amended by adding at the end the following new subsection:
					
 (h)Award of local guard and protective service contractsIn evaluating proposals for local guard contracts under this section, the Secretary of State may award such contracts on the basis of best value as determined by a cost-technical tradeoff analysis (as described in Federal Acquisition Regulation part 15.101) and, with respect to such contracts for posts that are not high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4801 et seq.; relating to diplomatic security)), subject to congressional notification 15-days prior to any such award..
 113.Transfer authoritySection 4 of the Foreign Service Buildings Act, 1926 (22 U.S.C. 295) is amended by adding at the end the following new subsection:
					
 (j)(1)In addition to exercising any other transfer authority available to the Secretary of State, and subject to paragraph (2), the Secretary may transfer to, and merge with, any appropriation for fiscal year 2018 under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance funds appropriated under such headings if the Secretary determines such transfer is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements.
 (A)shall not exceed 20 percent of any appropriation made available for fiscal year 2018 for the Department of State under the heading Administration of Foreign Affairs, and no such appropriation shall be increased by more than 10 percent by any such transfer; and
 (B)shall be merged with funds in the heading to which transferred, and shall be available subject to the same terms and conditions as the funds with which merged.
 (2)Not later than 15 days before any transfer of funds pursuant to paragraph (1), the Secretary of State shall notify in writing the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. Any such notification shall include a description of the particular security need necessitating the transfer at issue..
 114.Security enhancements for soft targetsSection 29 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2701) is amended, in the third sentence, by inserting physical security enhancements and after may include.
				115.Exemption from certain procurement protest procedures for noncompetitive contracting in emergency
 circumstancesA determination by the Department to use procedures other than competitive procedures under section 3304 of title 41, United States Code, in order to meet emergency security requirements, as determined by the Secretary or the Secretary’s designee, including physical security upgrades, protective equipment, and other immediate threat mitigation projects, shall not be subject to challenge by protest under either subchapter V of chapter 35 of title 31, United States Code, or section 1491 of title 28, United States Code.
				116.Sense of Congress regarding minimum security standards for temporary United States diplomatic and
 consular postsIt is the sense of Congress that— (1)the Overseas Security Policy Board’s security standards for facilities should apply to all facilities consistent with 12 FAM 311.2; and
 (2)such facilities should comply with requirements for attaining a waiver or exception to applicable standards if it is in the national interest of the United States.
 117.Assignment of personnel at high risk, high threat postsThe Secretary to the extent practicable shall station key personnel for sustained periods of time at high risk, high threat posts (as such term is defined in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986, as added by section 401 of this Act) in order to—
 (1)establish institutional knowledge and situational awareness that would allow for a fuller familiarization of the local political and security environment in which such posts are located; and
 (2)ensure that necessary security procedures are implemented. 118.Annual report on embassy construction costs (a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing embassy construction projects and major embassy security upgrade projects.
 (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing embassy construction projects and major embassy security upgrade projects:
 (1)The initial cost estimate. (2)The amount expended on the project to date.
 (3)The projected timeline for completing the project. (4)Any cost overruns incurred by the project.
 (c)Initial reportThe first report required under subsection (a) shall include an annex regarding all embassy construction projects and major embassy security upgrade projects completed during the 10-year period ending on the date of the enactment of this Act, including, for each such project, the following:
 (1)The initial cost estimate. (2)The amount actually expended on the project.
 (3)Any additional time required to complete the project beyond the initial timeline. (4)Any cost overruns incurred by the project.
 119.Embassy security, construction, and maintenanceSection 1 of the Foreign Service Buildings Act, 1926 (22 U.S.C. 292), is amended by adding at the end the following new subsection:
					
 (c)Authorization for improvements and constructionThe Secretary of State may improve or construct facilities overseas for other Federal departments and agencies on an advance-of-funds or reimbursable basis if such advances or reimbursements are credited to the Embassy Security, Construction, and Maintenance account and remain available until expended..
				CSecurity Training
				121.Security training for personnel assigned to high risk, high threat posts
 (a)In generalTitle IV of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4851 et seq.; relating to diplomatic security) is amended by adding at the end the following new sections:
						
							416.Security training for personnel assigned to a high risk, high threat post
 (a)In generalIndividuals assigned permanently to or who are in long-term temporary duty status as designated by the Secretary of State at a high risk, high threat post shall receive security training described in subsection (b) on a mandatory basis in order to prepare such individuals for living and working at such posts.
 (b)Security training describedSecurity training referred to in subsection (a)— (1)is training to improve basic knowledge and skills; and
 (2)may include— (A)an ability to recognize, avoid, and respond to potential terrorist situations, including a complex attack;
 (B)conducting surveillance detection; (C)providing emergency medical care;
 (D)ability to detect the presence of improvised explosive devices; (E)minimal firearms familiarization; and
 (F)defensive driving maneuvers. (c)Effective dateThe requirements of this section shall take effect upon the date of the enactment of this section.
 (d)DefinitionsIn this section and section 417: (1)Complex attackThe term complex attack has the meaning given such term by the North Atlantic Treaty Organization, as follows: An attack conducted by multiple hostile elements which employ at least two distinct classes of weapon systems (i.e., indirect fire and direct fire, improvised explosive devices, and surface to air fire)..
 (2)High risk, high threat postThe term high risk, high threat post has the meaning given such term in section 104. 417.Security management training for officials assigned to a high risk, high threat post (a)In generalOfficials described in subsection (c) who are assigned to a high risk, high threat post shall receive security training described in subsection (b) on a mandatory basis in order to improve the ability of such officials to make security-related management decisions.
 (b)Security training describedSecurity training referred to in subsection (a) may include— (1)development of skills to better evaluate threats;
 (2)effective use of security resources to mitigate such threats; and (3)improved familiarity of available security resources.
 (c)Officials describedOfficials referred to in subsection (a) are the following: (1)Members of the Senior Foreign Service appointed under section 302(a)(1) or 303 of the Foreign Service Act of 1980 (22 U.S.C. 3942(a)(1) and 3943) or members of the Senior Executive Service (as such term is described in section 3132(a)(2) of title 5, United States Code).
 (2)Foreign Service officers appointed under section 302(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3942(a)(1)) holding a position in classes FS–1 or FS–2.
 (3)Foreign Service Specialists appointed by the Secretary under section 303 of the Foreign Service Act of 1980 (22 U.S.C. 3943) holding a position in classes FS–1 or FS–2.
 (4)Individuals holding a position in grades GS–14 or GS–15. (5)Personal services contractors and other contractors serving in positions or capacities similar to the officials described in paragraphs (1) through (4).
 (d)Effective dateThe requirements of this section shall take effect beginning on the date that is 1 year after the date of the enactment of this section..
 (b)Conforming amendmentThe table of contents of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 is amended by inserting after the item relating to section 415 the following new items:
						Sec. 416. Security training for personnel assigned to a high risk, high threat post.Sec. 417. Security management training for officials assigned to a high risk, high threat post..
					122.Sense of Congress regarding language requirements for diplomatic security personnel assigned to
			 high risk, high threat post
 (a)In generalIt is the sense of Congress that diplomatic security personnel assigned permanently to or who are in long-term temporary duty status as designated by the Secretary at a high risk, high threat post should receive language training described in subsection (b) in order to prepare such personnel for duty requirements at such post.
 (b)Language training describedLanguage training referred to in subsection (a) should prepare personnel described in such subsection to—
 (1)speak the language at issue with sufficient structural accuracy and vocabulary to participate effectively in most formal and informal conversations on subjects germane to security; and
 (2)read within an adequate range of speed and with almost complete comprehension on subjects germane to security.
						DExpansion of the Marine Corps Security Guard Detachment Program
				131.Marine Corps Security Guard Program
 (a)In generalPursuant to the responsibility of the Secretary for diplomatic security under section 103 of the Diplomatic Security Act (22 U.S.C. 4802; enacted as part of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (Public Law 99–399)), the Secretary, in consultation with the Secretary of Defense, shall conduct an annual review of the Marine Corps Security Guard Program, including the following:
 (1)An evaluation of whether the size and composition of the Marine Corps Security Guard Program is adequate to meet global diplomatic security requirements.
 (2)An assessment of whether the Marine Corps security guards are appropriately deployed among United States embassies, consulates, and other diplomatic facilities to respond to evolving security developments and potential threats to United States interests abroad.
 (3)An assessment of the mission objectives of the Marine Corps Security Guard Program and the procedural rules of engagement to protect diplomatic personnel under the Program.
 (b)Reporting requirementNot later than 180 days after the date of the enactment of this Act and annually thereafter for 3 years, the Secretary, in consultation with the Secretary of Defense, shall submit to the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate an unclassified report, with a classified annex as necessary, that addresses the requirements specified in subsection (a).
					IIOffice of Inspector General of the Department of State and Broadcasting Board of Governors
			201.Competitive hiring status for former employees of the Office of the Special Inspector General for
 Iraq ReconstructionNotwithstanding any other provision of law, any employee of the Office of the Special Inspector General for Iraq Reconstruction who completes at least 12 months of continuous employment within the Office at any time prior to October 5, 2013, and was not terminated for cause shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications.
			202.Certification of independence of information technology systems of the Office of Inspector General
 of the Department of State and Broadcasting Board of GovernorsNot later than 1 year after the date of the enactment of this Act and annually thereafter for 4 years, the Secretary shall submit to the appropriate congressional committees, with respect to the network, information systems, and files of the Office of Inspector General of the Department and Broadcasting Board of Governors managed by the Department, a certification that the Department has ensured the integrity and independence of such network, information systems, and files, including the prevention of access to such network, information systems, and files other than as authorized by the Inspector General or the Attorney General, or, for purposes of ensuring information and systems security pursuant to applicable statute, the Chief Information Officer of the Department.
 203.Protecting the integrity of internal investigationsSubsection (c) of section 209 of the Foreign Service Act of 1980 (22 U.S.C. 3929) is amended by adding at the end the following new paragraph:
				
					(6)Required reporting of allegations and investigations and Inspector General authority
 (A)In generalThe head of a bureau, post, or other office of the Department of State (in this paragraph referred to as a Department entity) shall submit to the Inspector General a report of any allegation of—
 (i)waste, fraud, or abuse in a Department program or operation; (ii)criminal or serious misconduct on the part of a Department employee at the FS–1, GS–15, or GM–15 level or higher;
 (iii)criminal misconduct on the part of a Department employee; and (iv)serious, noncriminal misconduct on the part of any Department employee who is authorized to carry a weapon, make arrests, or conduct searches, such as conduct that, if proved, would constitute perjury or material dishonesty, warrant suspension as discipline for a first offense, or result in loss of law enforcement authority.
 (B)DeadlineThe head of a Department entity shall submit to the Inspector General a report of an allegation described in subparagraph (A) not later than 5 business days after the date on which the head of such Department entity is made aware of such allegation..
			204.Report on Inspector General inspection and auditing of Foreign Service posts and bureaus and other
			 offices of the Department
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General shall submit to the appropriate congressional committees a report on the requirement under section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)) that the Inspector General inspect and audit, at least every 5 years, the administration of activities and operations of each Foreign Service post and each bureau or other office of the Department.
 (b)Consideration of multi-Tier systemThe report required under subsection (a) shall assess the advisability and feasibility of implementing a multi-tier system for inspecting Foreign Service posts and bureaus and other offices of the Department under section 209(a)(1) of the Foreign Service Act of 1980 featuring more or less frequent inspections and audits based on risk, including security risk, as may be determined by the Inspector General.
				205.Implementing GAO and OIG recommendations
 (a)Sense of CongressIt is the sense of Congress that the Department has not implemented all of the recommendations made by the Government Accountability Office (GAO) and the Office of the Inspector General (OIG) related to embassy security and that some recommendations may yield potentially significant cost savings to the Department.
 (b)BriefingThe Secretary shall provide a briefing to the appropriate congressional committees detailing the rationale for not implementing recommendations made by the GAO and OIG related to embassy security or those that may yield significant cost savings to the Department, if implemented.
 206.Inspector General salary limitationsSection 412 of the Foreign Service Act of 1980 (22 U.S.C. 3972) is amended by inserting after subsection (a) the following new subsection:
				
 (b)The Inspector General of the United States Agency for International Development (USAID) shall limit the payment of special differentials to USAID Foreign Service criminal investigators to levels at which the aggregate of basic pay and special differential for any pay period would equal, for such criminal investigators, the bi-weekly pay limitations on premium pay regularly placed on other criminal investigators within the Federal law enforcement community. This provision shall be retroactive to January 1, 2013..
			IIIInternational organizations
			301.Oversight of and accountability for peacekeeper abuses
 (a)Strategy To ensure reform and accountabilityNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit, in unclassified form, to the appropriate congressional committees—
 (1)a United States strategy for combating sexual exploitation and abuse in United Nations peacekeeping operations; and
 (2)an implementation plan for achieving the objectives set forth in the strategy described in paragraph (1).
 (b)ObjectivesThe objectives of the strategy required under subsection (a) shall be the following: (1)To dramatically reduce the incidence of sexual exploitation and abuse committed by civilian and military personnel assigned to United Nations peacekeeping operations.
 (2)To ensure the introduction and implementation by the United Nations of improved training, oversight, and accountability mechanisms for United Nations peacekeeping operations and the personnel involved with such operations.
 (3)To ensure swift justice for any such personnel who are found to have committed sexual exploitation or abuse.
 (4)To assist the United Nations and troop- or police-contributing countries, as necessary and appropriate, to improve their ability to prevent, identify, and prosecute sexual exploitation or abuse by personnel involved in peacekeeping operations.
 (c)ElementsThe strategy required under subsection (a) shall include the following elements and objectives: (1)The amendment of the model memorandum of understanding and review of all current memorandums of understanding for troop- or police-contributing countries participating in United Nations peacekeeping operations to strengthen provisions relating to the investigation, repatriation, prosecution, and discipline of troops or police that are credibly alleged to have engaged in cases of misconduct.
 (2)The establishment of onsite courts-martial, as appropriate, for the prosecution of crimes committed by military peacekeeping personnel, that is consistent with each peacekeeping operations’ status of forces agreement with its host country.
 (3)The exploration of appropriate arrangements to waive the immunity of civilian employees of the United Nations and its specialized agencies, funds, and programs to enable the prosecution of such employees who are credibly alleged to have engaged in sexual exploitation, abuse, or other crimes.
 (4)The creation of a United Nations Security Council ombudsman office that— (A)is authorized to conduct ongoing oversight of peacekeeping operations;
 (B)reports directly to the Security Council on— (i)offenses committed by peacekeeping personnel or United Nations civilian staff or volunteers; and
 (ii)the actions taken in response to such offenses; and (C)provides reports to the Security Council on the conduct of personnel in each peacekeeping operation not less frequently than annually and before the expiration or renewal of the mandate of any such peacekeeping operation.
 (5)The provision of guidance from the United Nations on the establishment of a standing claims commission for each peacekeeping operation—
 (A)to address any grievances by a host country’s civilian population against United Nations personnel in cases of alleged abuses by peacekeeping personnel; and
 (B)to provide means for the government of the country of which culpable United Nations peacekeeping or civilian personnel are nationals to compensate the victims of such crimes.
 (6)The adoption of a United Nations policy and plan that increases the number of troop- or police-contributing countries that—
 (A)obtain and maintain DNA samples from each national of such country who is a member of a United Nations military contingent or formed police unit, consistent with national laws, of such contingent or unit; and
 (B)make such DNA samples available to investigators from the troop- or police-contributing country (except that such should not be made available to the United Nations) if allegations of sexual exploitation or abuse arise.
 (7)The adoption of a United Nations policy that bars troop- or police-contributing countries that fail to fulfill their obligation to ensure good order and discipline among their troops from providing any further troops for peace operations or restricts peacekeeper reimbursements to such countries until appropriate training, institutional reform, and oversight mechanisms to prevent such problems from recurring have been put in place.
 (8)The implementation of appropriate risk reduction policies, including refusal by the United Nations to deploy uniformed personnel from any troop- or police-contributing country that does not adequately—
 (A)investigate allegations of sexual exploitation or abuse involving nationals of such country; and (B)ensure justice for those personnel determined to have been responsible for such sexual exploitation or abuse.
 (d)ImplementationThe United States Permanent Representative to the United Nations shall use the voice, vote, and influence of the United States at the United Nations to advance the objectives of the strategy required by subsection (a).
 (e)Peacekeeping trainingThe United States should deny further United States peacekeeper training or related assistance, except for training specifically designed to reduce the incidence of sexual exploitation or abuse, or to assist in its identification or prosecution, to any troop- or police-contributing country that does not—
 (1)implement and maintain effective measures to enhance the discovery of sexual exploitation and abuse offenses committed by peacekeeping personnel who are nationals of such country;
 (2)adequately respond to complaints about such offenses by carrying out swift and effective disciplinary action against the personnel who are found to have committed such offenses; and
 (3)provide detailed reporting to the ombudsman described in subsection (c)(4) (or other appropriate United Nations official) that describes the offenses committed by the nationals of such country and such country’s responses to such offenses.
 (f)AssistanceThe United States should develop support mechanisms to assist troop- or police-contributing countries, as necessary and appropriate—
 (1)to improve their capacity to investigate allegations of sexual exploitation and abuse offenses committed by nationals of such countries while participating in a United Nations peacekeeping operation; and
 (2)to appropriately hold accountable any individual who commits an act of sexual exploitation or abuse.
 (g)Human rights reportingIn coordination with the ombudsman described in subsection (c)(4) (or other appropriate United Nations official), the Secretary shall identify, in the Department’s annual country reports on human rights practices, the countries of origin of any peacekeeping personnel or units that—
 (1)are characterized by noteworthy patterns of sexual exploitation or abuse; or (2)have failed to institute appropriate institutional and procedural reforms after being made aware of any such patterns.
 302.Reimbursement of contributing countriesIt is the policy of the United States that— (1)the present formula for determining the troop reimbursement rate paid to troop- and police-contributing countries for United Nations peacekeeping operations should be clearly explained and made available to the public on the United Nations Department of Peacekeeping Operations website;
 (2)regular audits of the nationally-determined pay and benefits given to personnel from troop- and police-contributing countries participating in United Nations peacekeeping operations should be conducted to help inform the reimbursement rate referred to in paragraph (1); and
 (3)the survey mechanism developed by the United Nations Secretary General’s Senior Advisory Group on Peacekeeping Operations for collecting troop- and police-contributing country data on common and extraordinary expenses associated with deploying personnel to peacekeeping operations should be coordinated with the audits described in paragraph (2) to ensure proper oversight and accountability.
 303.Withholding of assistanceIt is the policy of the United States that security assistance should not be provided to any unit of the security forces of a foreign country if such unit has engaged in a gross violation of human rights or in acts of sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation.
 304.United Nations peacekeeping assessment formulaThe Secretary shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to urge the United Nations to share the raw data used to calculate Member State peacekeeping assessment rates and to make available the formula for determining peacekeeping assessments.
 305.Reimbursement or application of creditsNotwithstanding any other provision of law, the President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to seek and timely obtain a commitment from the United Nations to make available to the United States any peacekeeping credits that are generated from a closed peacekeeping operation.
			306.Report on United States contributions to the United Nations relating to peacekeeping operations
 (a)In generalParagraph (1) of section 4(c) of the United Nations Participation Act of 1945 (22 U.S.C. 287b(c)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)A description of all assistance from the United States to the United Nations to support peacekeeping operations that—
 (i)was provided during the previous fiscal year; (ii)is expected to be provided during the fiscal year; or
 (iii)is included in the annual budget request to Congress for the forthcoming fiscal year.; (2)by amending subparagraph (D) to read as follows:
						
 (D)For assessed or voluntary contributions described in subparagraph (B)(iii) or (C)(iii) that exceed $100,000 in value, including in-kind contributions—
 (i)the total amount or estimated value of all such contributions to the United Nations and to each of its affiliated agencies and related bodies;
 (ii)the nature and estimated total value of all in-kind contributions in support of United Nations peacekeeping operations and other international peacekeeping operations, including—
 (I)logistics; (II)airlift;
 (III)arms and materiel; (IV)nonmilitary technology and equipment;
 (V)personnel; and (VI)training;
 (iii)the approximate percentage of all such contributions to the United Nations and to each such agency or body when compared with all contributions to the United Nations and to each such agency or body from any source; and
 (iv)for each such United States Government contribution to the United Nations and to each such agency or body—
 (I)the amount or value of the contribution; (II)a description of the contribution, including whether it is an assessed or voluntary contribution;
 (III)the purpose of the contribution; (IV)the department or agency of the United States Government responsible for the contribution; and
 (V)the United Nations or United Nations affiliated agency or related body that received the contribution.; and
 (3)by adding at the end the following new subparagraph:  (E)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex..
 (b)Public availability of informationNot later than 14 days after submitting each report under section 4(c) of the United Nations Participation Act of 1945 (22 U.S.C. 287b(c)), the Director of the Office of Management and Budget shall post a text-based, searchable version of any unclassified information described in paragraph (1)(D) of such section (as amended by subsection (a) of this section) on a publicly available website.
 307.Whistleblower protections for United Nations personnelThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to—
 (1)call for the removal of any official of the United Nations or of any United Nations agency, program, commission, or fund who the Secretary has determined has failed to uphold the highest standards of ethics and integrity established by the United Nations, including such standards specified in United Nations Codes of Conduct and Codes of Ethics, or whose conduct, with respect to preventing sexual exploitation and abuse by United Nations peacekeepers, has resulted in the erosion of public confidence in the United Nations;
 (2)ensure that best practices with regard to whistleblower protections are extended to all personnel serving the United Nations or serving any United Nations agency, program, commission, or fund, especially personnel participating in United Nations peacekeeping operations, United Nations police officers, United Nations staff, contractors, and victims of misconduct, wrongdoing, or criminal behavior involving United Nations personnel;
 (3)ensure that the United Nations implements protective measures for whistleblowers who report significant allegations of misconduct, wrongdoing, or criminal behavior by personnel serving the United Nations or serving any United Nations agency, program, commission, or fund, especially personnel participating in United Nations peacekeeping operations, United Nations staff, or contractors, specifically by implementing best practices for the protection of such whistleblowers from retaliation, including—
 (A)protection against retaliation for internal and lawful public disclosures; (B)legal burdens of proof;
 (C)statutes of limitation for reporting retaliation; (D)access to independent adjudicative bodies, including external arbitration; and
 (E)results that eliminate the effects of proven retaliation; (4)insist that the United Nations provides adequate redress to any whistleblower who has suffered from retribution in violation of the protective measures specified in paragraph (3), including reinstatement to any position from which such whistleblower was wrongfully removed, or reassignment to a comparable position at the same level of pay, plus any compensation for any arrearage in salary to which such whistleblower would have otherwise been entitled but for the wrongful retribution;
 (5)call for public disclosure of the number and general description of— (A)complaints submitted to the United Nations’ Ethics Office, local Conduct and Discipline teams, or other entity designated to receive complaints from whistleblowers;
 (B)determinations that probable cause exists to conduct an investigation, and specification of the entity conducting such investigation, including the Office of Internal Oversight Services, the Office of Audit and Investigations (for UNDP), the Office of Internal Audit (for UNICEF), and the Inspector General’s Office (for UNHCR);
 (C)dispositions of such investigations, including dismissal and referral for adjudication, specifying the adjudicating entity, such as the United Nations Dispute Tribunal; and
 (D)results of adjudication, including disciplinary measures proscribed and whether such measures were effected, including information with respect to complaints regarding allegations of sexual exploitation and abuse by United Nations peacekeepers, allegations of fraud in procurement and contracting, and all other allegations of misconduct, wrongdoing, or criminal behavior;
 (6)insist that the full, unredacted text of any investigation or adjudication referred to in paragraph (5) are made available to Member States upon request; and
 (7)call for an examination of the feasibility of establishing a stand-alone agency at the United Nations, independent of the Secretary General, to investigate all allegations of misconduct, wrongdoing, or criminal behavior, reporting to the Member States of the General Assembly, paid for from the United Nations regular budget, to replace existing investigative bodies, including the Office of Internal Oversight Services, the Office of Audit and Investigations, the Office of Internal Audit, and the offices of inspectors general of relevant United Nations agencies .
 308.Encouraging employment of United States citizens at the United NationsSection 181 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 276c–4) is amended to read as follows:
				
 181.Employment of United States citizens by certain international organizationsNot later than 180 days after the date of the enactment of the Department of State Authorization Act, Fiscal Year 2017, and annually thereafter for 3 years, the Secretary of State shall submit to Congress a report that provides—
 (1)for each international organization that had a geographic distribution formula in effect on January 1, 1991, an assessment of whether that organization—
 (A)is taking good faith steps to increase the staffing of United States citizens, including, as appropriate, as assessment of any additional steps the organization could be taking to increase such staffing; and
 (B)has met the requirements of its geographic distribution formula; and (2)an assessment of United States representation among professional and senior-level positions at the United Nations, including—
 (A)an assessment of the proportion of United States citizens employed at the United Nations Secretariat and at all United Nations specialized agencies, funds, and programs relative to the total employment at the United Nations Secretariat and at all such agencies, funds, and programs;
 (B)an assessment of compliance by the United Nations Secretariat and such agencies, funds, and programs with any applicable geographic distribution formula; and
 (C)a description of any steps taken or planned to be taken by the United States to increase the staffing of United States citizens at the United Nations Secretariat and such agencies, funds and programs..
 309.Statement of policy on Member State’s voting practices at the United NationsIt is the policy of the United States to strongly consider a Member State’s voting practices at the United Nations before entering into any agreements with the Member State.
			310.Qualifications of the United Nations Secretary General
 (a)Sense of CongressThe Secretary shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to urge each future candidate for the position of the United Nations Secretary General to circulate to the Member States of the General Assembly a description of his or her priorities and objectives for leading the organization and ensuring that it upholds the principles outlined by the United Nations Charter, including specific recommendations to improve strategic planning and enact far-reaching management, performance, and accountability reforms.
 (b)Proposal for United Nations reformThe descriptions referred to in subsection (a) shall include the following elements: (1)A process for determining the goals, objectives, and benchmarks for the timely withdrawal of peacekeeping forces prior to the approval by the United Nations Security Council of a new or expanded peacekeeping operation.
 (2)A proposal for ensuring that the numbers and qualifications of staff are clearly aligned with the specific needs of each United Nations agency, mission, and program, including measures to ensure that such agencies, missions, and programs have the flexibility needed to hire and release employees as workforce needs change over time.
 (c)Statement of policyIt is the policy of the United States to withhold support for any candidate for the position of United Nations Secretary General unless such candidate has produced a clear vision for leading the United Nations, including a robust reform agenda as described in subsection (b), and circulated such l to the Member States of the General Assembly.
				311.Policy regarding the United Nations Human Rights Council
 (a)Sense of CongressIt is the sense of Congress that the United States should use its voice, vote, and influence at the United Nations to work to ensure that—
 (1)the United Nations Human Rights Council takes steps to remove permanent items on the United Nations Human Rights Council’s agenda or program of work that target or single out a specific country or a specific territory or territories;
 (2)the United Nations Human Rights Council does not include a Member State of the United Nations— (A)subject to sanctions by the United Nations Security Council;
 (B)under a United Nations Security Council-mandated investigation for human rights abuses; (C)which the Secretary has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; or
 (D)which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998; and
 (3)the percentage of United States citizens employed at the senior level in each of the Research and Right to Development Division, the Human Rights Treaties Division, the Field Operations and Technical Cooperation Division, and the Human Rights Council and Special Procedures Division of the United Nations Human Rights Office of the High Commissioner during the most recently completed plenary session of the United Nations General Assembly is at least equivalent to the percentage of the total United States assessed contribution to the United Nations regular budget during such plenary session of the United Nations General Assembly.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, and annually thereafter for each of the following 5 years, the Secretary shall submit to the appropriate congressional committees a report that describes—
 (1)the resolutions that were considered in the United Nations Human Rights Council during the previous 12 months;
 (2)the steps that have been taken during that 12-month period to remove permanent items on the United Nations Human Rights Council’s agenda or program of work that target or single out a specific country or a specific territory or territories;
 (3)a detailed list of any country currently on, or running for a seat on, the United Nations Human Rights Council that meets any of the criteria described in subparagraph (A), (B), (C), or (D) of subsection (a)(3); and
 (4)the current employment breakdown by nationality at each of the four major divisions of the United Nations Human Rights Office of the High Commissioner as specified in subsection (a)(4).
					312.Additional report on other United States contributions to the United Nations
 (a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on all assessed and voluntary contributions with a value greater than $100,000, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year.
 (b)ContentThe report required under subsection (a) shall include the following elements: (1)The total amount of all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year.
 (2)The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to each such agency or body from any source in such fiscal year.
 (3)For each such United States Government contribution— (A)the amount of each such contribution;
 (B)a description of each such contribution (including whether assessed or voluntary); (C)the department or agency of the United States Government responsible for each such contribution;
 (D)the purpose of each such contribution; and (E)the United Nations or its affiliated agency or related body receiving the contribution.
 (c)Scope of initial reportThe first report required under subsection (a) shall include the information required under this section for the previous 3 fiscal years.
 (d)Public availability of informationNot later than 14 days after submitting a report required under subsection (a), the Director of the Office of Management and Budget shall post a public version of such report on a text-based, searchable, and publicly available Internet Web site.
 313.Comparative report on peacekeeping operationsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the costs, strengths, and limitations of United States and United Nations peacekeeping operations, which shall include—
 (1)a comparison of the costs of current United Nations peacekeeping operations and the estimated cost of comparable United States peacekeeping operations; and
 (2)an analysis of the strengths and limitations of— (A)a peacekeeping operation led by the United States; and
 (B)a peacekeeping operation led by the United Nations. IVPersonnel and organizational issues 401.Locally-employed staff wages (a)Market-Responsive staff wagesNot later than 180 days after the date of enactment of this Act and periodically thereafter, the Secretary shall establish and implement a prevailing wage rates goal for positions in the local compensation plan, as described in section 408 of the Foreign Service Act of 1980 (22 U.S.C. 3968), at each diplomatic post that—
 (1)is based on the specific recruiting and retention needs of each such post and local labor market conditions, as determined annually; and
 (2)is not less than the 50th percentile of the prevailing wage for comparable employment in the labor market surrounding each such post.
 (b)ExceptionThe prevailing wage rate goal established under subsection (a) shall not apply if compliance with such subsection would be inconsistent with applicable United States law, the law in the locality of employment, or the public interest.
 (c)Recordkeeping requirementThe analytical assumptions underlying the calculation of wage levels at each diplomatic post under subsection (a), and the data upon which such calculation is based—
 (1)shall be filed electronically and retained for not less than 5 years; and (2)shall be made available to the appropriate congressional committees upon request.
 402.Expansion of civil service opportunitiesIt is the sense of Congress that the Department should— (1)expand the Overseas Development Program from 20 positions to not fewer than 40 positions within 1 year of the date of the enactment of this Act;
 (2)analyze the costs and benefits of further expansion of the Overseas Development Program; and (3)expand the Overseas Development Program to more than 40 positions if the benefits identified in paragraph (2) outweigh the costs identified in such paragraph.
 403.Promotion to the Senior Foreign ServiceSection 601(c) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)) is amended by adding at the end the following new paragraph:
				
 (6)(A)The promotion of any individual joining the Service on or after January 1, 2017, to the Senior Foreign Service shall be contingent upon such individual completing at least one tour in—
 (i)a global affairs bureau; or (ii)a global affairs position.
 (B)The requirements under subparagraph (A) shall not apply if the Secretary certifies that the individual proposed for promotion to the Senior Foreign Service—
 (i)has met all other requirements applicable to such promotion; and (ii)was unable to complete a tour in a global affairs bureau or global affairs position because there was not a reasonable opportunity for such individual to be assigned to such a position.
 (C)In this paragraph— (i)the term global affairs bureau means any bureau of the Department that is under the responsibility of—
 (I)the Under Secretary for Economic Growth, Energy, and Environment; (II)the Under Secretary for Arms Control and International Security Affairs;
 (III)the Under Secretary for Management; (IV)the Assistant Secretary for International Organization Affairs;
 (V)the Under Secretary for Public Diplomacy and Public Affairs; or (VI)the Under Secretary for Civilian, Security, Democracy, and Human Rights; and
 (ii)the term global affairs position means any position funded with amounts appropriated to the Department under the heading Diplomatic Policy and Support.. 404.Lateral entry into the Foreign Service (a)Sense of CongressIt is the sense of Congress that the Foreign Service should permit mid-career entry into the Foreign Service for qualified individuals who are willing to bring their outstanding talents and experiences to the work of the Foreign Service.
 (b)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a 3-year pilot program for lateral entry into the Foreign Service that—
 (1)targets mid-career individuals from the civil service and private sector who have skills and experience that would be extremely valuable to the Foreign Service;
 (2)is in full comportment with current Foreign Service intake procedures, including the requirement to pass the Foreign Service exam;
 (3)offers participants in such pilot program placement in the Foreign Service at a grade level higher than FS–4 if such placement is warranted by the education and qualifying experience of such individuals;
 (4)requires only one directed assignment in a position appropriate to such pilot program participant’s grade level;
 (5)includes, as part of the required initial training, a class or module that specifically prepares participants in such pilot program for life in the Foreign Service, including conveying to such participants essential elements of the practical knowledge that is normally acquired during a Foreign Service officer’s initial assignments; and
 (6)includes an annual assessment of the progress of such pilot program by a review board consisting of Department officials with appropriate expertise, including employees of the Foreign Service, in order to evaluate such pilot program’s success.
 (c)Annual reportingNot later than 1 year after the date of the enactment of this Act and annually thereafter for the duration of the pilot program described in subsection (b), the Secretary shall submit to the appropriate congressional committees a report that describes the following:
 (1)The cumulative number of accepted and unaccepted applicants to such pilot program. (2)The cumulative number of pilot program participants placed into each Foreign Service cone.
 (3)The grade level at which each pilot program participant entered the Foreign Service. (4)Information about the first assignment to which each pilot program participant was directed.
 (5)The structure and operation of such pilot program, including— (A)the operation of such pilot program to date; and
 (B)any observations and lessons learned about such pilot program that the Secretary considers relevant.
 (d)Longitudinal dataThe Secretary shall— (1)collect and maintain data on the career progression of each pilot program participant for the length of each participant’s Foreign Service career; and
 (2)make the data described in paragraph (1) available to the appropriate congressional committees upon request.
					405.Reemployment of annuitants and workforce rightsizing
 (a)Waiver of annuity limitationsSubsection (g) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) is amended— (1)in paragraph (1)(B), by striking to facilitate the and all that follows through Afghanistan,;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Repeal of sunset provisionSubsection (a) of section 61 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733) is amended to read as follows:
					
 (a)AuthorityThe Secretary of State may waive the application of section 8344 or 8468 of title 5, United States Code, on a case-by-case basis, for employment of an annuitant in a position in the Department of State for which there is exceptional difficulty in recruiting or retaining a qualified employee, or when a temporary emergency hiring need exists..
 (c)Rightsizing reportOn the date on which the President’s annual budget request is submitted to Congress each year through 2022, the Secretary shall submit to the appropriate congressional committees a report that describes the implementation status of all rightsizing recommendations made by the Office of Management, Policy, Rightsizing, and Innovation of the Department related to overseas staffing levels, including whether each such recommendation was accepted or rejected by the relevant chief of mission and regional bureau.
				406.Integration of foreign economic policy
 (a)In generalThe Secretary, in conjunction with the Under Secretary of Economic Growth, Energy, and the Environment, shall establish—
 (1)foreign economic policy priorities for each regional bureau, including for individual countries, as appropriate; and
 (2)policies and guidance for integrating such foreign economic policy priorities throughout the Department.
 (b)Deputy Assistant SecretaryWithin each regional bureau of the Department, the Secretary shall task an existing Deputy Assistant Secretary with appropriate training and background in economic and commercial affairs with the responsibility for economic matters and interests within the responsibilities of each such regional bureau, including the integration of the foreign economic policy priorities established pursuant to subsection (a).
 (c)TrainingThe Secretary shall establish curriculum at the George P. Shultz National Foreign Affairs Training Center to develop the practical foreign economic policy expertise and skill sets of Foreign Service officers, including by making available distance-learning courses in commercial, economic, and business affairs, including in the following:
 (1)The global business environment. (2)The economics of development.
 (3)Development and infrastructure finance. (4)Current trade and investment agreements negotiations.
 (5)Implementing existing multilateral and World Trade Organization agreements, and United States trade and investment agreements.
 (6)Best practices for customs and export procedures. (7)Market analysis and global supply chain management.
 407.Training support servicesSubparagraph (B) of section 704(a)(4) of the Foreign Service Act of 1980 (22 U.S.C. 4024(a)(4)) is amended by striking language instructors, linguists, and other academic and training specialists and inserting education and training specialists, including language instructors and linguists, and other specialists who perform work directly relating to the design, delivery, oversight, or coordination of training delivered by the institution.
			408.Special agents
 (a)In generalParagraph (1) of section 37(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to read as follows:
					
 (1)conduct investigations concerning— (A)illegal passport or visa issuance or use;
 (B)identity theft or document fraud affecting or relating to the programs, functions, or authorities of the Department of State; or
 (C)Federal offenses committed within the special maritime and territorial jurisdiction of the United States (as defined in section 7(9) of title 18, United States Code), except as such jurisdiction relates to the premises of United States military missions and related residences;.
 (b)ConstructionNothing in the amendment made by subsection (a) may be construed to limit the investigative authority of any Federal department or agency other than the Department.
 409.Limited appointments in the Foreign ServiceSection 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), is amended— (1)in subsection (a) by striking subsection (b) and inserting subsections (b) and (c);
 (2)in subsection (b)— (A)in paragraph (3)—
 (i)by striking if continued service and inserting the following: “if—  (A)continued service;
 (ii)in such subparagraph (A) (as so inserted and designated by clause (i) of this subparagraph), by inserting or after the semicolon at the end; and
 (iii)by adding at the end the following new subparagraph:  (B)the individual is serving in the uniformed services (as defined in section 4303 of title 38, United States Code) and the limited appointment expires in the course of such service;;
 (B)in paragraph (4), by striking and at the end; (C)in paragraph (5), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following new paragraph:  (6)in exceptional circumstances if the Secretary determines the needs of the Service require the extension of—
 (A)a limited noncareer appointment for a period not to exceed 1 year; or (B)a limited appointment of a career candidate for the minimum time needed to resolve a grievance, claim, investigation, or complaint not otherwise provided for in this section.; and
 (3)by adding at the end the following new subsection:  (c)(1)Except as provided in paragraph (2) noncareer employees who have served for 5 consecutive years under a limited appointment under this section may be reappointed to a subsequent noncareer limited appointment if there is at least a 1-year break in service before such new appointment.
 (2)The Secretary may waive the 1-year break requirement under paragraph (1) in cases of special need.. 410.Report on diversity recruitment, employment, retention, and promotion (a)In generalThe Secretary should provide oversight to the employment, retention, and promotion of traditionally underrepresented minority groups.
 (b)Additional recruitment and outreach requiredThe Department should conduct recruitment activities that— (1)develop and implement effective mechanisms to ensure that the Department is able effectively to recruit and retain highly qualified candidates from a wide diversity of institutions; and
 (2)improve and expand recruitment and outreach programs at minority-serving institutions. (c)ReportNot later than 180 days after the date of the enactment of this Act and quadrennially thereafter, the Secretary shall submit to Congress a comprehensive report that describes the efforts, consistent with existing law, including procedures, effects, and results of the Department since the period covered by the prior such report, to promote equal opportunity and inclusion for all American employees in direct hire and personal service contractors status, particularly employees of the Foreign Service, including equal opportunity for all traditionally underrepresented minority groups.
				411.Market data for cost-of-living adjustments
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that examines the feasibility and cost effectiveness of using private sector market data to determine cost of living adjustments for Foreign Service officers and Federal Government civilians who are stationed abroad.
 (b)ContentThe report required under subsection (a) shall include— (1)a list of at least four private sector providers of international cost-of-living data that the Secretary determines are qualified to provide such data;
 (2)a list of cities in which the Department maintains diplomatic posts for which private sector cost-of-living data is not available;
 (3)a comparison of— (A)the cost of purchasing cost-of-living data from each provider listed in paragraph (1); and
 (B)the cost (including Department labor costs) of producing such rates internally; and (4)for countries in which the Department provides a cost-of-living allowance greater than zero and the World Bank estimates that the national price level of the country is less than the national price level of the United States, a comparison of cost-of-living allowances, excluding housing costs, of the private sector providers referred to in paragraph (1) to rates constructed by the Department’s Office of Allowances.
 (c)WaiverIf the Secretary determines that compliance with subsection (b)(4) at a particular location is cost-prohibitive, the Secretary may waive the requirement under such subsection for such location if the Secretary submits to the appropriate congressional committees written notice and an explanation of the reasons for such waiver.
 412.Technical amendment to Federal Workforce Flexibility ActChapter 57 of title 5, United States Code, is amended— (1)in subparagraph (A) of section 5753(a)(2), by inserting , excluding members of the Foreign Service other than chiefs of mission and ambassadors at large before the semicolon at the end; and
 (2)in subparagraph (A) of section 5754(a)(2), by inserting , excluding members of the Foreign Service other than chiefs of mission and ambassadors at large before the semicolon at the end. 413.Retention of mid- and senior-level professionals from traditionally underrepresented minority groupsThe Secretary should provide attention and oversight to the employment, retention, and promotion of traditionally underrepresented minority groups to promote a diverse representation among mid- and senior-level career professionals through programs such as—
 (1)the International Career Advancement Program; (2)Seminar XXI at the Massachusetts Institute of Technology’s Center for International Studies; and
 (3)other highly respected international leadership programs. 414.Employee assignment restrictions (a)Appeal of assignment restrictionThe Secretary shall establish a right and process for employees to appeal any assignment restriction or preclusion.
 (b)CertificationUpon full implementation of a right and process for employees to appeal an assignment restriction or preclusion under subsection (a), the Secretary shall submit to the appropriate congressional committee a report that—
 (1)certifies that such process has been fully implemented; (2)includes a detailed description of such process; and
 (3)details the number and nature of assignment restrictions and preclusions for the previous 3 years. (c)NoticeThe Secretary shall—
 (1)publish in the Foreign Affairs Manual information relating to the right and process established pursuant to subsection (a); and
 (2)include a reference to such publication in the report required under subsection (b). (d)Prohibiting discriminationParagraph (2) of section 502(a) of the Foreign Service Act of 1980 (22 U.S.C. 3982(a)) is amended—
 (1)by inserting or prohibited from being assigned to after assigned to; and (2)by striking exclusively.
					415.Security clearance suspensions
 (a)In generalSection 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended— (1)by striking the section heading and inserting the following: Separation for cause; Suspension; and
 (2)by adding at the end the following new subsection:  (c)(1)In order to promote the efficiency of the Service, the Secretary may suspend a member of the Service when—
 (A)the member’s security clearance is suspended; or (B)there is reasonable cause to believe that the member has committed a crime for which a sentence of imprisonment may be imposed.
 (2)Any member of the Service for whom a suspension is proposed under this subsection shall be entitled to—
 (A)written notice stating the specific reasons for the proposed suspension; (B)a reasonable time to respond orally and in writing to the proposed suspension;
 (C)obtain at such member’s own expense representation by an attorney or other representative; and (D)a final written decision, including the specific reasons for such decision, as soon as practicable.
 (3)Any member suspended under this subsection may file a grievance in accordance with the procedures applicable to grievances under chapter 11 of title I.
 (4)If a grievance is filed pursuant to paragraph (3)— (A)the review by the Foreign Service Grievance Board shall be limited to a determination of whether the provisions of paragraphs (1) and (2) have been fulfilled; and
 (B)the Board may not exercise the authority provided under section 1106(8). (5)In this subsection:
 (A)The term reasonable time means— (i)with respect to a member of the Service assigned to duty in the United States, 15 days after receiving notice of the proposed suspension; and
 (ii)with respect to a member of the Service assigned to duty outside the United States, 30 days after receiving notice of the proposed suspension.
 (B)The terms suspend and suspension mean placing a member of the Foreign Service in a temporary status without duties.. (b)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act of 1980 is amended by striking the item relating to section 610 and inserting the following new item:
					Sec. 610. Separation for cause; Suspension..
				416.Sense of Congress on the integration of policies related to the participation of women in
 preventing and resolving conflictsIt is the sense of Congress that— (1)within each regional bureau of the Department, the Secretary should task an existing Deputy Assistant Secretary with the responsibility for overseeing the integration of policy priorities related to the importance of the participation of women in preventing and resolving conflicts; and
 (2)the Director of the George P. Shultz National Foreign Affairs Training Center should incorporate at least one training session related to the importance of the participation of women in preventing and resolving conflicts into—
 (A)the A–100 course attended by Foreign Service Officers; and (B)with respect to Foreign Service Officers who have completed the A–100 course, at least one training course that will be completed not later than the date that is 1 year after the date of the enactment of this Act.
 417.Foreign Service families workforce studyNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on workforce issues and challenges to career opportunities pertaining to tandem couples in the Foreign Service as well as couples with respect to which only one spouse is in the Foreign Service.
 418.Special envoys, representatives, advisors, and coordinators of the DepartmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on special envoys, representatives, advisors, and coordinators of the Department, that includes—
 (1)a tabulation of the current names, ranks, positions, and responsibilities of all special envoy, representative, advisor, and coordinator positions at the Department, with a separate accounting of all such positions at the level of Assistant Secretary (or equivalent) or above; and
 (2)for each position identified pursuant to paragraph (1)— (A)the date on which such position was created;
 (B)the mechanism by which such position was created, including the authority under which such position was created;
 (C)such positions authorized under section (d) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a);
 (D)a description of whether, and the extent to which, the responsibilities assigned to such position duplicate the responsibilities of other current officials within the Department, including other special envoys, representatives, advisors, and coordinators;
 (E)which current official of the Department would be assigned the responsibilities of such position in the absence of such position;
 (F)to which current official of the Department such position directly reports; (G)the total number of staff assigned to support such position; and
 (H)with the exception of positions created by statute, a detailed explanation of the necessity of such position to the effective conduct of the foreign affairs of the United States.
 419.Combating anti-SemitismNot later than 180 days after the date of the enactment of this Act, the Special Envoy to Monitor and Combat Anti-Semitism of the Office to Monitor and Combat Anti-Semitism of the Department shall provide to the appropriate congressional committees a briefing on United States support to, and opportunities to coordinate with, American and European Jewish and other civil society organizations, focusing on youth, to combat anti-Semitism and other forms of religious, ethnic, or racial intolerance in Europe.
			VConsular authorities
 501.Codification of enhanced consular immunitiesSection 4 of the Diplomatic Relations Act (22 U.S.C. 254c) is amended— (1)by striking The President and inserting the following:
					
 (a)In generalThe President; and (2)by adding at the end the following new subsection:
					
						(b)Consular immunity
 (1)In generalThe Secretary of State, with the concurrence of the Attorney General, may, on the basis of reciprocity and under such terms and conditions as the Secretary may determine, specify privileges and immunities for a consular post, the members of a consular post, and their families which result in more favorable or less favorable treatment than is provided in the Vienna Convention on Consular Relations, of April 24, 1963 (T.I.A.S. 6820), entered into force for the United States on December 24, 1969.
 (2)ConsultationBefore exercising the authority under paragraph (1), the Secretary of State shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the circumstances that may warrant the need for privileges and immunities providing more favorable or less favorable treatment than is provided in the Vienna Convention..
				502.Passports made in the United States
 (a)Sense of CongressIt is the sense of Congress that all components of United States passports, including all passport security features, should be printed, manufactured, and assembled exclusively within the United States by United States companies and personnel, contractors, and subcontractors with appropriate security clearances.
 (b)BriefingsThe Secretary, in coordination with the heads of other relevant Federal agencies, shall provide a briefing, which may be given in a classified environment if necessary, to the appropriate congressional committees that includes the following details:
 (1)A list of all components of the United States passport made outside the United States. (2)The costs of all components of the United States passports made outside the United States.
 (3)Comparable costs to produce and procure in the United States the items identified in paragraphs (1) and (2).
					VIWestern Hemisphere Drug Policy Commission
 601.EstablishmentThere is established an independent commission to be known as the Western Hemisphere Drug Policy Commission (in this title referred to as the Commission). 602.Duties (a)Review of illicit drug control policiesThe Commission shall conduct a comprehensive review of United States foreign policy in the Western Hemisphere to reduce the illicit drug supply and drug abuse and reduce the damage associated with illicit drug markets and trafficking. The Commission shall also identify policy and program options to improve existing international counternarcotics policy. The review shall include the following topics:
 (1)An evaluation of United States-funded international illicit drug control programs in the Western Hemisphere, including drug interdiction, crop eradication, alternative development, drug production surveys, police and justice sector training, demand reduction, and strategies to target drug kingpins.
 (2)An evaluation of the impact of United States counternarcotics assistance programs in the Western Hemisphere, including the Colombia Strategic Development Initiative, the Merida Initiative, the Caribbean Basin Security Initiative and the Central America Regional Security Initiative, in curbing drug production, drug trafficking, and drug-related violence and improving citizen security.
 (3)An evaluation of how the President’s annual determination of major drug-transit and major illicit drug producing countries pursuant to section 706 of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1) serves United States interests with respect to United States international illicit drug control policies.
 (4)An evaluation of whether the proper indicators of success are being used to evaluate United States international illicit drug control policy.
 (5)An evaluation of United States efforts to stop illicit proceeds from drug trafficking organizations from entering the United States financial system.
 (6)An evaluation of the links between the illegal narcotics trade in the Western Hemisphere and terrorist activities around the world.
 (7)An evaluation of United States efforts to combat narco-terrorism in the Western Hemisphere. (8)An evaluation of the financing of foreign terrorist organizations by drug trafficking organizations and an evaluation of United States efforts to stop such activities.
 (9)An evaluation of alternative drug policy models in the Western Hemisphere. (10)An evaluation of the impact of local drug consumption in Latin America and the Caribbean in promoting violence and insecurity.
 (11)Recommendations on how best to improve United States counternarcotics policies in the Western Hemisphere.
					(b)Coordination with governments, international organizations, and nongovernmental organizations in
 the western hemisphereIn conducting the review required under subsection (a), the Commission is encouraged to consult with—
 (1)government, academic, and nongovernmental leaders, as well as leaders from international organizations, from throughout the United States, Latin America, and the Caribbean; and
 (2)the Inter-American Drug Abuse Control Commission (CICAD). (c)Report (1)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit to the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, the Secretary, and the Director of the Office of National Drug Control Policy a report that contains—
 (A)a detailed statement of the recommendations, findings, and conclusions of the Commission under subsection (a); and
 (B)summaries of the input and recommendations of the leaders and organizations with which the Commission consulted under subsection (b).
 (2)Public availabilityThe report required under this subsection shall be made available to the public. 603.Membership (a)Number and appointmentThe Commission shall be composed of 10 members to be appointed as follows:
 (1)The majority leader and minority leader of the Senate shall each appoint two members. (2)The Speaker and the minority leader of the House of Representatives shall each appoint two members.
 (3)The President shall appoint two members. (b)Prohibition (1)In generalThe Commission may not include—
 (A)Members of Congress; or (B)Federal, State, or local government officials.
 (2)Member of congressIn this subsection, the term Member of Congress includes a Delegate or Resident Commissioner to the Congress. (c)Appointment of initial membersThe initial members of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act.
 (d)VacanciesAny vacancies shall not affect the power and duties of the Commission, but shall be filled in the same manner as the original appointment. An appointment required by subsection (a) should be made within 90 days of a vacancy on the Commission.
 (e)Period of appointmentEach member shall be appointed for the life of the Commission. (f)Initial meeting and selection of chairperson (1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall hold an initial meeting to develop and implement a schedule for completion of the review and report required under section 362.
 (2)ChairpersonAt the initial meeting, the Commission shall select a Chairperson from among its members. (g)QuorumSix members of the Commission shall constitute a quorum.
 (h)CompensationMembers of the Commission— (1)shall not be considered to be a Federal employee for any purpose by reason of service on the Commission; and
 (2)shall serve without pay. (i)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission.
				604.Powers
 (a)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of its members. (b)HearingsThe Commission may hold such hearings and undertake such other activities as the Commission determines necessary to carry out its duties.
				(c)Other resources
					(1)Documents, statistical data, and other such information
 (A)In generalThe Library of Congress, the Office of National Drug Control Policy, the Department, and any other Federal department or agency shall, in accordance with the protection of classified information, provide reasonable access to documents, statistical data, and other such information the Commission determines necessary to carry out its duties.
 (B)Obtaining informationThe Chairperson of the Commission shall request the head of an agency described in subparagraph (A) for access to documents, statistical data, or other such information described in such subparagraph that is under the control of such agency in writing when necessary.
 (2)Office space and administrative supportThe Administrator of General Services shall make office space available for day-to-day activities of the Commission and for scheduled meetings of the Commission. Upon request, the Administrator shall provide, on a reimbursable basis, such administrative support as the Commission requests to fulfill its duties.
 (d)Authority To use United States mailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
				(e)Authority To Contract
 (1)In generalSubject to the Federal Property and Administrative Services Act of 1949, the Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties under section 602.
 (2)TerminationA contract, lease, or other legal agreement entered into by the Commission may not extend beyond the date of termination of the Commission.
					605.Staff
 (a)DirectorThe Commission shall have a Director who shall be appointed by a majority vote of the Commission. The Director shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule.
				(b)Staff
 (1)In generalWith the approval of the Commission, the Director may appoint such personnel as the Director determines to be appropriate. Such personnel shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule.
 (2)Additional staffThe Commission may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule.
 (c)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (d)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the personnel.
 (e)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary.
 606.SunsetThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits its report to Congress pursuant to section 602(c).
			VIIMiscellaneous provisions
			701.Foreign relations exchange programs
 (a)Exchanges authorizedTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the end the following new section:
					
						63.Foreign relations exchange programs
 (a)AuthorityThe Secretary may establish exchange programs under which officers or employees of the Department of State, including individuals appointed under title 5, United States Code, and members of the Foreign Service (as defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)), may be assigned, for not more than 1 year, to a position with any foreign government or international entity that permits an employee to be assigned to a position with the Department of State.
							(b)Salary and benefits
 (1)Members of Foreign ServiceDuring a period in which a member of the Foreign Service is participating in an exchange program authorized pursuant to subsection (a), such member shall be entitled to the salary and benefits to which such member would receive but for the assignment under this section.
 (2)Non-foreign service employees of DepartmentAn employee of the Department of State other than a member of the Foreign Service participating in an exchange program authorized pursuant to subsection (a) shall be treated in all respects as if detailed to an international organization pursuant to section 3343(c) of title 5, United States Code.
 (3)Foreign participantsThe salary and benefits of an employee of a foreign government or international entity participating in an exchange program authorized pursuant to subsection (a) shall be paid by such government or entity during the period in which such employee is participating in such program, and shall not be reimbursed by the Department of State.
 (c)Non-Reciprocal assignmentThe Secretary may authorize a non-reciprocal assignment of personnel pursuant to this section, with or without reimbursement from the foreign government or international entity for all or part of the salary and other expenses payable during such assignment, if such is in the interests of the United States.
 (d)Rule of constructionNothing in this section may be construed to authorize the appointment as an officer or employee of the United States of—
 (1)an individual whose allegiance is to any country, government, or foreign or international entity other than to the United States; or
 (2)an individual who has not met the requirements of sections 3331, 3332, 3333, and 7311 of title 5, United States Code, or any other provision of law concerning eligibility for appointment as, and continuation of employment as, an officer or employee of the United States..
				702.United States Advisory Commission on Public Diplomacy
 (a)In generalSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking October 1, 2015 and inserting October 1, 2020.
 (b)Retroactivity of effective dateThe amendment made by subsection (a) shall take effect as of October 1, 2016. Any lapse in powers, authorities, or responsibilities of the United States Advisory Commission on Public Diplomacy from the period beginning on October 1, 2016, and ending on the date of the enactment of this Act, shall be deemed to have not so lapsed.
				703.Broadcasting Board of Governors
 (a)Broadcasting to AsiaSection 309 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6208) is amended—
 (1)in subsection (a)(1), by striking the following countries and all that follows through the period at the end and inserting Asia.; and (2)in subsection (b)(1), by striking the respective countries of .
					(b)Prohibitions
 (1)In generalNotwithstanding any other provision of law, any change to the Federal status of— (A)the Cuba Service established pursuant to section 4 of the Radio Broadcasting to Cuba Act (22 U.S.C. 1465b; Public Law 98–111) is prohibited unless such section is explicitly repealed and such service is dissolved by an Act of Congress enacted on or after the date of the enactment of this Act; and
 (B)the Television Marti Service established by section 244(a) of Television Broadcasting to Cuba Act (22 U.S.C. 1465cc; Public Law 101–246) is prohibited unless such section is explicitly repealed and such service is dissolved by an Act of Congress enacted on or after the date of the enactment of this Act.
 (2)DefinitionIn this subsection, the term change to the Federal status, with respect to a service referred to in subparagraph (A) or (B) of paragraph (1), includes any significant restructuring, privatization, subordination to a private or private-public entity, or merger with a private or public-private entity of such service.
 (c)Sense of CongressIt is the sense of Congress that the Broadcasting Board of Governors should start broadcasting in the Sindhi language.
				704.Rewards for Justice
				(a)Rewards authorized
 (1)In generalSection 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended in paragraphs (4) and (5) by striking or (9) each place it appears and inserting (9), or (10).
 (2)Reports; definitionsSection 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended— (A)in subsection (g), by adding at the end the following new paragraph:
							
 (4)Reports on rewards authorizedNot less than 15 days after a reward is authorized under this section, the Secretary of State shall submit to the appropriate congressional committees a report, which may be submitted in classified form if necessary to protect intelligence sources and methods, detailing information about the reward, including the identity of the individual for whom the reward is being made, the amount of the reward, the acts with respect to which the reward is being made, and how the reward is being publicized.; and
 (B)in subsection (k)(2), by striking International Relations and inserting Foreign Affairs. (3)Effective dateThe amendments made by paragraphs (1) and (2) take effect on the date of the enactment of this Act and apply with respect to any reward authorized under section 36 of the State Department Basic Authorities Act of 1956 (as so amended) on or after such date.
					(b)Extraditions
 (1)Sense of CongressIt is the sense of Congress that the refusal by other countries to extradite or otherwise render to the United States fugitives who have been indicted or convicted within the United States for serious crimes, including murder, hijacking, and acts of domestic terrorism, is an impediment to justice, undermines international security, and deserves high level diplomatic efforts toward resolution.
 (2)Briefing requirementNot later than 90 days after the date of the enactment of this Act, the President shall provide to Congress a briefing related to the issues raised in paragraph (1), including—
 (A)the number of fugitives and others for whom the United States Government is seeking extradition or rendition, both in total and listed by country;
 (B)the average length of time such extradition or rendition requests have been outstanding, both in general and by country;
 (C)discussion of diplomatic and other efforts the United States has undertaken to secure the return of such fugitives;
 (D)discussion of factors that have been barriers to the resolution of such cases; and (E)information on the number of United States citizens whose extradition has been sought by foreign governments during the past 5 years, both in total and listed by country, and a discussion of the outcome of such requests.
 705.Extension of period for reimbursement of seized commercial fishermenSubsection (e) of section 7 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1977) is amended by striking 2008 and inserting 2018.
			706.Expansion of the Charles B. Rangel International Affairs Program, the Thomas R. Pickering Foreign
			 Affairs Fellowship Program, and the Donald M. Payne International
			 Development Fellowship Program
 (a)Additional fellowships authorizedBeginning in fiscal year 2017, the Secretary shall— (1)increase by 10 the number of fellows selected for the Charles B. Rangel International Affairs Program;
 (2)increase by 10 the number of fellows selected for the Thomas R. Pickering Foreign Affairs Fellowship Program; and
 (3)increase by 5 the number of fellows selected for the Donald M. Payne International Development Fellowship Program.
 (b)Rule of constructionNothing in this section may be construed as authorizing the hiring of additional personnel at the Department beyond existing, projected hiring patterns.
				707.GAO report on Department critical telecommunications equipment or services obtained from suppliers
			 closely linked to a leading cyber-threat actor
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on any critical telecommunications equipment, technologies, or services obtained or used by the Department or its contractors or subcontrators that is—
 (1)manufactured by a foreign supplier, or a contractor or subcontractor of such supplier, that is closely linked to a leading cyber-threat actor; or
 (2)from an entity that incorporates or utilizes information technology manufactured by a foreign supplier, or a contractor or subcontractor of such supplier, that is closely linked to a leading cyber-threat actor.
 (b)FormThe report shall be submitted in unclassified form, but may include a classified annex. (c)DefinitionsIn this section:
 (1)Leading cyber-threat actorThe term leading cyber-threat actor means a country identified as a leading threat actor in cyberspace in the report entitled Worldwide Threat Assessment of the US Intelligence Community, dated February 9, 2016. (2)Closely linkedThe term closely linked, with respect to a foreign supplier, contractor, or subcontrator and a leading cyber-threat actor, means the foreign supplier, contractor, or subcontractor—
 (A)has ties to the military forces of such actor; (B)has ties to the intelligence services of such actor;
 (C)is the beneficiary of significant low interest or no-interest loans, loan forgiveness, or other support of such actor; or
 (D)is incorporated or headquartered in the territory of such actor. 708.Implementation plan for information technology and knowledge managementNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees an implementation plan, including timelines and resources, required to—
 (1)establish a hub for analytics, data science, strategy, and knowledge management at the Department; and
 (2)migrate suitable information technology (as such term is defined in section 11101(6) of title 40 United States Code) to a cloud computing service or a cloud-based solution.
				709.Ransoms to foreign terrorist organizations
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President, in consultation with the Secretary, shall transmit to the appropriate congressional committees a report covering the previous calendar providing the following details:
 (1)Which foreign governments are believed to have facilitated, directly or indirectly, the payment of ransoms.
 (2)Which foreign terrorist organizations received payments from foreign governments identified in paragraph (1).
 (3)The amount of each such payment. (4)The means of delivering such payments.
 (5)A summary of the efforts of the United States to counter such payments. (6)Recommendations for improving coordination among the foreign allies of the United States to not pay ransoms.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, may include a classified annex, shall be made available to the public by posting the unclassified form of such report on the website of the Department, and may be included in any other report that is required to be made public.
				710.Strategy to combat terrorist use of social media
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report on United States strategy to combat terrorists’ and terrorist organizations’ use of social media consistent with the President’s 2011 Strategic Implementation Plan for Empowering Local Partners to Prevent Violent Extremism in the United States.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An evaluation of what role social media plays in radicalization in the United States and elsewhere.
 (2)An analysis of how terrorists and terrorist organizations are using social media, including trends. (3)A summary of the Federal Government’s efforts to disrupt and counter the use of social media by terrorists and terrorist organizations, an evaluation of the success of such efforts, and recommendations for improvement.
 (4)An analysis of how social media is being used for counter-radicalization and counter-propaganda purposes, irrespective of whether or not such efforts are made by the Federal Government.
 (5)An assessment of the value to law enforcement of social media posts by terrorists and terrorist organizations.
 (6)An overview of social media training available to law enforcement and intelligence personnel that enables such personnel to understand and combat the use of social media by terrorists and terrorist organizations, as well as recommendations for improving or expanding existing training opportunities.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex in accordance with the protection of intelligence sources and methods.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on the Armed Services, the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.
					711.Report on Department information technology acquisition practices
 (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report detailing the Department’s information technology acquisition practices.
 (b)Elements of reportThe report required under subsection (a) shall include the following elements: (1)Agency chief investment officer authority enhancements, including reporting on incremental developments regarding whether information technology investments are delivering functionality every 6 months.
 (2)Enhanced transparency and risk management, including the methodology for calculating risk. (3)The frequency and status of agency-wide portfolio reviews to identify opportunities for information technology efficiency, effectiveness, duplication, and potential savings.
 (4)Data center consolidation and optimization, including potential savings. 712.Public availability of reports on nominees to be chiefs of missionNot later than 7 days after submitting the report required under section 304(a)(4) of the Foreign Service Act of 1980 (22 U.S.C. 3944(a)(4)) to the Committee on Foreign Relations of the Senate, the President shall make the report available to the public, including by posting the report on the website of the Department in a conspicuous manner and location.
			713.Recruitment and retention of individuals who have lived, worked, or studied in predominantly Muslim
			 countries or communities
 (a)FindingsCongress finds that successful engagement, including robust public diplomacy, with predominantly Muslim countries and communities is critical for achieving United States foreign policy objectives.
 (b)Sense of CongressIt is the sense of Congress that the Department should recruit more employees that have a personal background in, and thorough understating of, the cultures, languages, and history of the Middle East and wider Muslim world.
 (c)Recruitment and retention of certain individualsThe Secretary shall make every effort to recruit and retain individuals that have lived, worked, or studied in predominantly Muslim countries or communities, including individuals who have studied at an Islamic institution of higher learning.
				714.Sense of Congress regarding coverage of appropriate therapies for dependents with autism spectrum
			 disorder (ASD)
 (a)FindingCongress finds that physical, occupational, speech, and applied behavioral analysis (ABA) therapies are evidenced-based interventions proven to bring about positive change and assist in the long term development of children with autism spectrum disorder (ASD).
 (b)Sense of CongressIt is the sense of Congress that the Secretary should endeavor to ensure coverage and access, for dependents with ASD of overseas employees, to the therapies described in subsection (a), including through telehealth, computer software programs, or alternative means if appropriate providers are not accessible due to such employees’ placement overseas.
				715.Repeal of obsolete reports
 (a)Repeal of certain reporting requirementsThe following provisions of law are repealed: (1)Section 12 of the Foreign Service Buildings Act, 1926 (Act of May 7, 1926, 22 U.S.C. 303).
 (2)Section 404 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (Public Law 102–138, 22 U.S.C. 2778 note).
					(b)Other reporting reform
 (1)Section 613 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228, 22 U.S.C. 6901 note) is amended—
 (A)by striking subsection (b); (B)by striking (a) Policy.—; and
 (C)by redesignating paragraphs (1) and (2) as subsections (a) and (b), respectively, and moving such subsections, as so redesignated, two ems to the left.
 (2)Section 721 of Appendix G of the Consolidated Appropriations Act of 2000 (Public Law 106–113, 22 U.S.C. 287 note) is amended—
 (A)by striking subsection (c); and (B)by redesignating subsection (d) as subsection (c).
 (3)Section 10 of the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446, 22 U.S.C. 2378b note) is amended—
 (A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b).
 (4)Section 1207 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314, 22 U.S.C. 6901 note) is amended—
 (A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d).
 (5)Subsection (c) of section 601 of the Foreign Service Act of 1980 (22 U.S.C. 4001) is amended by striking paragraphs (4) and (5).
 716.Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate